         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 1 of 34



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

JUST PUPPIES, INC., et al.,
Plaintiffs,

  v.                                                Civil Action No. ELH-19-2439

BRIAN E. FROSH, et al.,
Defendants.



                                  MEMORANDUM OPINION

       This case involves a constitutional challenge to Maryland’s “No More Puppy-Mill Pups

Act” (the “Act” or “Puppy-Mill Act”), codified at Md. Code (2015 Repl. Vol., 2019 Supp.), § 19-

703 of the Business Regulation Article (“Bus. Reg.”). The Act, which went into effect on January

1, 2020, bans retail pet stores located in Maryland from “offer[ing] for sale or otherwise

transfer[ing] or dispos[ing] of cats or dogs.” Suit was filed on August 23, 2019, by four pet stores,

a dog breeder, and a dog broker. ECF 1 (the “Complaint”).

       The plaintiff pet stores are Just Puppies, Inc., d/b/a Just Puppies Towson; Just Puppies of

Maryland, Inc., d/b/a Just Puppies Rockville (collectively, “Just Puppies”); Charm City Puppies,

LLC, d/b/a Charm City Puppies & Boutique (“Charm City Puppies”); and Today’s Pet, Inc., d/b/a

Today’s Pet. Plaintiff Jodie Hancock, d/b/a 2 Mile Kennel, is a dog breeder located in Missouri.

Plaintiff Sobrad, LLC, d/b/a Pinnacle Pet, is a Missouri-based broker of dogs. They sued

defendants Brian E. Frosh, in his capacity as the Attorney General of Maryland; the Consumer

Protection Division of the Office of the Maryland Attorney General (“CPD”); and two committees

of the Maryland General Assembly: the Maryland State Senate Finance Committee and the

Maryland House Economic Matters Committee.
           Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 2 of 34



       Plaintiffs sought, inter alia, an injunction prohibiting enforcement of the Act as well as a

declaration that the Act is invalid. ECF 1. In response, defendants moved to dismiss based on

sovereign immunity and for failure to state a claim. I granted the defendants’ motion in a

Memorandum Opinion (ECF 49) and Order (ECF 50) of February 7, 2020. See also ECF 52.1

       On March 6, 2020, plaintiffs moved for leave to file an amended complaint against Mr.

Frosh. ECF 53.2 The motion, filed under rules 15(a), 59(e), and 60(b) of the Federal Rules of Civil

Procedure, is supported by a memorandum (ECF 53-1) (collectively, the “Motion” or “Motion to

Amend”) and sixteen exhibits. ECF 53-2 to ECF 53-4; ECF 54-1 to ECF 54-12. A redlined

version of the proposed amended complaint is docketed at ECF 53-4 (the “Proposed Amended

Complaint”). The State opposes the Motion (ECF 58) and plaintiffs have replied. ECF 59.

       No hearing is necessary to resolve the Motion to Amend. See Local Rule 105.6. For the

reasons that follow, I shall deny the Motion.

                                          I.    Background3

       As detailed in the Court’s prior Memorandum Opinion (ECF 52 at 6-14), Maryland has

regulated the sale of dogs and cats by retail pet stores since 2012. Beginning in 2012, retail pet

stores in Maryland were required to maintain written records of the breeders and brokers they



       1
         Westlaw subsequently designated the opinion for publication. Thereafter, a revised
version of the Memorandum Opinion, containing non-substantive typographical and “Bluebook”
corrections, was docketed on February 19, 2020. ECF 52. Hereinafter, I shall cite to ECF 52.
       2
          As explained in the prior Memorandum Opinion, sovereign immunity bars plaintiffs’ suit
against the CPD and the Maryland General Assembly. ECF 52 at 29-35. However, plaintiffs were
entitled to proceed against Mr. Frosh under the Ex parte Young exception. See id. Because Mr.
Frosh is sued in his capacity as the Attorney General of Maryland, I shall sometimes refer to
defendant as the “State” or “Maryland.”
       3
         The facts underlying this dispute are set forth in the earlier Memorandum Opinion, and
are incorporated here. See ECF 52. The facts presented below provide context for the Motion to
Amend.
                                                2
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 3 of 34



utilized; they were required “conspicuously” to post each puppy’s breed, age, date of birth, and

medical history; and they had to provide purchasers with a health certificate from a licensed

veterinarian certifying that the animal was healthy. See Bus. Reg. § 19-703 (repealed eff. Jan. 1,

2020); see ECF 52 at 6-7. Stores that violated these reporting requirements were subject to

penalties under Maryland’s Consumer Protection Act, Md. Code (2015 Repl. Vol.), § 13-301 et

seq. of the Commercial Law Article. See Bus. Reg. § 19-706 (repealed eff. Jan 1, 2020).

       In 2016, the Maryland General Assembly imposed additional requirements on retail pet

stores. See 2016 Md. Laws., Ch. 572; ECF 52 at 7. The new law limited retail pet stores to the

sale of dogs and cats obtained from (1) an animal welfare organization; (2) an animal control unit;

(3) the original breeder of the dog or cat if the breeder was licensed by the United States

Department of Agriculture (“USDA”); or (4) a dealer who obtained the dog or cat from a USDA

licensed breeder. Bus. Reg. § 19-702.1(a) (repealed eff. Jan 1, 2020). Further, Maryland

prohibited pet stores from doing business with dealers who had received certain citations from the

USDA for violations of the Animal Welfare Act of 1966 (“AWA”), 7 U.S.C. § 2131 et seq. See

Bus. Reg. § 19-702.1(b) (repealed eff. Jan 1, 2020).

       Despite these requirements, animal welfare organizations continued to lobby for further

action. On February 9, 2018, Benjamin Kramer, a member of the Maryland House of Delegates,

introduced House Bill 1662, the “No More Puppy-Mill Pups Act of 2018.” See Legislation:

HB1662, Maryland General Assembly, archived at https://perma.cc/8RYA-D37X (Hereafter,

“H.B. 1662 Legislative Record”). On March 12, 2018, The House Economic Matters Committee

solicited testimony concerning the Act. Animal rights activists advocated in favor of the bill, while

pet store owners and a lobbyist from the Pet Industry Joint Advisory Council spoke out against it.

See ECF 54-2 at 1-28; ECF 52 at 8-11. H.B. 1662 was referred to the Senate Finance Committee



                                                 3
            Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 4 of 34



on March 19, 2018, which held a public hearing on March 29, 2018. See ECF 54-2 at 68-80; ECF

52 at 12.

       Ultimately, the Maryland Generally Assembly passed the Act. Governor Larry Hogan

signed H.B. 1662 into law on April 25, 2018. 2018 Md. Laws., Ch. 237; see ECF 52 at 12-13. The

Puppy-Mill Act amended Bus. Reg. § 19-701, titled “Definitions.” And, it repealed Bus. Reg. § 19-

702.1, titled “Requirements for retail pet stores.” The Act also substantially amended Bus. Reg.

§§ 19-703, 19-704, 19- 705, 19-706, and 19-707.

       “Section 1” of the Puppy-Mill Act provides, in relevant part:

       (a) Prohibition—A retail pet store may not offer for sale or otherwise transfer or
       dispose of cats or dogs.

       (b) Exception—This section may not be construed to prohibit a retail pet store from
       collaborating with an animal welfare organization or animal control unit to offer
       space for these entities to showcase cats or dogs for adoption.

2018 Md. Laws., Ch. 237, § 1; Md. Code (2015 Repl. Vol., 2019 Supp.), Bus. Reg. § 19-703.

       The Puppy-Mill Act also contains two uncodified provisions. See 2018 Md. Laws., Ch.

237, §§ 2-3. They provide, id.:

          SECTION 2. AND BE IT FURTHER ENACTED, That it is the intent of the
       General Assembly that:

           (1) animal welfare organizations initiate contact with retail pet stores, as
       provided under § 19–703(b) of the Business Regulation Article, as enacted by
       Section 1 of this Act, that will no longer be able to offer for sale cats and dogs, to
       facilitate collaboration to showcase cats and dogs for:

             (i) adoption from an animal control unit or an animal welfare organization; or

             (ii) purchase from local breeders; and

         (2) the Senate Finance Committee and the House Economic Matters Committee
       monitor the implementation of this Act.

           SECTION 3. AND BE IT FURTHER ENACTED, That Section 1 of this Act
       shall take effect January 1, 2020.

                                                  4
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 5 of 34




        The Act defines “offer for sale” in Bus. Reg. § 19-701(f), as follows: “‘Offer for sale’

includes to sell, offer to transfer, offer for adoption, advertise for the sale, barter, auction, give

away, or otherwise dispose of a domestic animal.” The Act, however, does not define the terms

“showcase” or “local breeders.”

        As with the prior State laws, under Bus. Reg. § 19-704(a)(1), a violation of the Puppy-Mill

Act constitutes an unfair or deceptive trade practice within the meaning of Title 13 of the

Commercial Law Article of the Maryland Code. Stores in violation of the Act are subject to fines

and civil penalties. Bus. Reg. § 19-704(a)(2).

        Plaintiffs Just Puppies, Charm City Puppies, and Today’s Pets are pet stores with locations

in Maryland. ECF 52 at 13-14. The pet stores maintain that they source pets only from reputable,

USDA licensed breeders and brokers. Id. at 14. And, they allege that they studiously complied

with Maryland law as it existed prior to the Puppy-Mill Act. Id. According to the pet stores, a

significant portion of their gross sales derived from the sale of cats and dogs. Id. at 13. As a result,

each store asserts that it will be forced to shutter if the Puppy-Mill Act goes into effect. Id.

        Ms. Hancock, a breeder of purebred and designer dogs, is located in Missouri. She has

supplied dogs to Just Puppies for over fifteen years. Id. at 14. She is licensed by both the USDA

and the State of Missouri, and she alleges that she has never been cited by either. Id. Ms. Hancock

does not maintain a website, nor does she sell directly to the public. Id.

        Pinnacle Pet, also located in Missouri, purchases purebred and designer dogs and resells

them to pet stores, including Charm City Puppies. Id. at 15. Like Ms. Hancock, Pinnacle Pet

alleges that it has never been found in violation of federal or state regulations. Id. Although

Pinnacle Pet maintains a website, it sells only to retail pet stores. Id. Pinnacle Pet claims that




                                                   5
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 6 of 34



Maryland pet stores constitute a significant portion of its sales in its Maryland-Pennsylvania sales

region and that the loss of this business would force it to terminate several employees. Id.

       The State moved to dismiss the Complaint on September 17, 2019. ECF 5 (the “Motion to

Dismiss”). About five weeks later, on October 23, 2019, plaintiffs filed a motion for preliminary

injunction, seeking to stay the enforcement of the then impending Puppy-Mill Act. ECF 20 (the

“P.I. Motion”).

       In late January 2020, the Court held an evidentiary hearing on the P.I. Motion. Over the

course of two days, plaintiffs introduced 42 exhibits, including, inter alia, the Act’s legislative

history, financial records of the pet store plaintiffs, licenses and inspection reports for Ms. Hancock

and Pinnacle Pet, consumer complaints filed with the CPD, and several news articles. ECF 43

(Plaintiffs’ Exhibit List). In addition, the Court received testimony from five witnesses, including

Ms. Hancock; Becky Schmidt, the manager of Charm City Puppies; Christopher Fleming, the

Chief Executive Officer of Pinnacle Pet; and Michael Bober, a lobbyist with the Pet Industry Joint

Advisory Council. See ECF 56 (1/29/2020 Transcript); ECF 57 (1/30/2020 Transcript). In

addition, plaintiffs presented the testimony of other witnesses by way of proffers.

       On February 7, 2020, the Court granted the Motion to Dismiss and denied the P.I. Motion.

ECF 49; ECF 50; see ECF 52. As an initial matter, I found that the Eleventh Amendment compels

the dismissal of the CPD and the Maryland General Assembly. ECF 52 at 29-35. However, I

rejected defendants’ contention that sovereign immunity barred the suit altogether, observing that

Mr. Frosh was a proper defendant under the Ex parte Young exception to the Eleventh Amendment.

See id. I then turned to evaluate whether the Complaint stated plausible claims for relief.

       In Count I, which is founded on the dormant Commerce Clause, plaintiffs alleged that the

Puppy-Mill Act is per se invalid because it discriminates against out-of-state dog breeders and



                                                  6
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 7 of 34



brokers in its text, purpose, and effect. Id. at 41. I determined that the Act is not facially

discriminatory because it does not distinguish between in-state and out-of-state breeders and

brokers. Id. at 46. I explained, id. at 45-46:

       Pursuant to § 19-703(a)’s unequivocal language, a Maryland pet store cannot offer
       “to sell, offer to transfer, offer for adoption, advertise for the sale, barter, auction,
       give away, or otherwise dispose of” a cat or dog. That prohibition applies equally
       to animals bred in Maryland or Missouri. Therefore, breeders and brokers are
       equally burdened, regardless of whether they are located in Maryland or outside of
       the State. Conversely, because § 19-703(a) does not cover showcasing, pet stores
       may showcase cats and dogs from any source. And, although Section 2 expresses
       the General Assembly’s preference that pet stores showcase dogs from local
       breeders, it cannot be read to impinge on the ability of pet stores to showcase
       animals from out-of-state breeders.

       Likewise, I concluded that the Act does not discriminate in its effect against out-of-state

breeders and brokers. ECF 52 at 48. I reasoned that the Puppy-Mill Act does not impinge on the

flow of interstate goods because it “does not prevent breeders and brokers located outside of

Maryland from selling cats and dogs to Maryland consumers.” Id. at 49. Rather, breeders and

brokers “have many options for reaching the Maryland pet market, including selling their

inventory directly to Maryland residents through the internet, print advertising, or by showcasing

animals in pet stores.” Id. Although plaintiffs do not sell directly to consumers, I concluded that

this was “of no constitutional import” because “the Commerce Clause does not protect ‘particular

structure or methods of operation in a retail market.’” Id. (quoting Exxon Corp. v. Governor of

Md., 437 U.S. 117, 127 (1978)).

       Finally, I found lacking plaintiffs’ allegations that the Act was intended to disadvantage

out-of-state breeders and brokers. ECF 52 at 49-50. It is doubtful that “discriminatory purpose

alone suffices to invalidate a statute,” I surmised, and, regardless, plaintiffs’ claim that the Puppy-

Mill Act was driven by economic protectionism was belied by the legislative record. Id. at 50.

Consequently, I dismissed Count I.

                                                  7
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 8 of 34



        Tacking in a different direction, plaintiffs claimed in Count II that the Puppy Mill Act

discriminates in its text, effect, and purpose against in-state pet stores “‘based on the origin of their

product’” because the Act “‘only prohibits pet stores from selling out-of-state pets.’” ECF 52 at

50 (quoting ECF 1, ¶ 106, then ¶ 104). Here too, I concluded that plaintiffs’ textual theory was

“premised on a flawed reading of Section 2” of the Act. Id. at 51. I reiterated that Section 2 of

the Puppy-Mill Act does not create an exception to § 19-703(a), but instead “merely expresses the

legislature’s desire to encourage pet stores to showcase animals from local breeders.” Id. Because

the Act flatly prohibits the sale of cats and dogs by retail pet stores, it “does not distinguish on its

face or in effect between animals that originate in state or out-of-state.” Id. Plaintiffs’ purpose

theory was similarly implausible because Maryland residents were in no way inhibited from

acquiring out-of-state dogs or cats. Id. Accordingly, I concluded that Count II was subject to

dismissal.

        Count III alleged that the Puppy-Mill Act violates the Commerce Clause under the

balancing test set forth in Pike v. Bruce Church, Inc., 397 U.S. 137 (1970). Acknowledging that

Pike balancing demands a fact-sensitive inquiry, I nonetheless determined that plaintiffs failed

plausibly to allege that the burdens imposed on interstate commerce by the Act demonstrably

outweighed the Act’s putative benefits. ECF 52 at 52-54.

        On the one hand, plaintiffs conceded in their Complaint that the Act advanced numerous

purported interests, including “‘to eradicate so-called puppy mills’”; ‘reduce the number of

animals in shelters’; and ‘protect[] consumers from purchasing unhealthy animals.’” Id. at 53

(quoting ECF 1, ¶ 119). On the other, the Act allegedly burdened “‘out-of-state regulated breeders

and brokers who will be prohibited from selling to any retail pet stores in Maryland,’” and “‘pet

stores, which will have to completely change their business model of selling pets if they wish to



                                                   8
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 9 of 34



stay in business[.]’” Id. (quoting ECF 1, ¶ 113, then ¶ 114). But, these alleged harms are not

burdens for the purposes of Pike balancing because “the Commerce Clause does not serve as a

safety-net for individual firms nor protect a firm’s preferred business methods.” Id. at 53. As a

result, I concluded that plaintiffs failed to state an undue-burden claim. Therefore, I dismissed

Count III.

       Next, I assessed the viability of Count IV, which alleged that the Puppy-Mill Act is

preempted by the AWA because it obstructs the AWA’s licensing scheme for breeders and brokers.

Id. at 54. I rejected this claim as implausible, concluding that “the Act in no way stands as an

obstacle to the AWA’s system of licensing and inspection.” Id. at 60. As I explained, id. at 59-

60:

                Prohibiting Maryland pet stores from selling dogs or cats has no effect on
       the operation of the AWA. The Puppy-Mill Act’s impact on pet stores does not
       clash with the AWA, because pet stores are explicitly exempt from the AWA. See
       7 U.S.C. § 2132(f). On the other hand, breeders and brokers who sell to Maryland
       consumers and who fall within the AWA’s sweep “will still have to get licenses,
       will still have to provide information to federal officials, and will still have to open
       their facilities to federal inspection.” N.Y. Pet Welfare, 850 F.3d at 88.

       Additionally, I observed that the AWA expressly contemplates state and local regulation

of animal sales, which cuts against preemption. ECF 52 at 60. And, I noted that courts have

repeatedly rejected preemption claims predicated on the AWA. Id. at 61 (collecting cases).

       Having concluded that the Complaint did not state a colorable preemption claim, I

proceeded to examine Count V, which alleged an equal protection claim. The Court first analyzed

the applicable level of scrutiny. See id. at 65-69. Plaintiffs asserted that the Puppy-Mill Act is

subject to heightened rational basis review; defendants countered that ordinary rational basis

applies. After canvassing the Supreme Court’s animus jurisprudence, I stated, id. 68-69:




                                                  9
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 10 of 34



               Applying these principles here, plaintiffs’ equal protection claim is subject
       to traditional principles of rational basis review. This case shares little in common
       with Moreno, Cleburne, Romer, or Windsor. The Act does not implicate an
       immutable characteristic, such as mental disability or sexual orientation. See
       Raphael Holoszyc-Pimentel, Note, Reconciling Rational-Basis Review: When Does
       Rational Basis Bite?, 90 N.Y.U. L. REV. 2070, 2085-89 (2015) (finding that
       heightened rational basis is generally limited to cases involving immutable traits).
       The Act’s effect―banning a particular class of vendors from selling certain
       products―is not “unprecedented in our jurisprudence.” Romer, 517 U.S. at 633;
       see, e.g., Chinatown Neighborhood Ass’n, v. Harris, 794 F.3d 1136 (9th Cir. 2015)
       (banning the sale of shark fins); Assoc. de Eleveurs, 729 F.3d at 952 (banning the
       sale of foie gras); Empacadora de Carnes de Fresnillo, 476 F.3d at 336 (banning
       the sale of horsemeat). It does not have the “peculiar property” of stripping a
       particular group of special privileges or protections afforded to others. Romer, 517
       U.S. at 632. Whereas DOMA intruded on the states’ traditional police power to
       regulate domestic regulations, the Puppy-Mill Act is an exercise of Maryland’s core
       police powers. See Windsor, 570 U.S. at 768- 72. And, as discussed, infra, it simply
       cannot be said that the Act is “inexplicable by anything but animus,” Romer, 517
       U.S. at 632, because the State has advanced numerous legitimate interests to justify
       the Act.

       Further, I explained that plaintiffs’ reliance on statements by Delegate Kramer labeling

puppy mills as “horror shows,” a “disgusting trade,” and an “abomination” was misguided. ECF

52 at 69. I reasoned that those “statements were directed at certain kinds of breeders, not Maryland

pet stores” and, “notwithstanding Delegate Kramer’s strong language, numerous courts have

recognized that addressing irresponsible animal breeding is a legitimate state interest.” Id.

       Left only with rational basis review, I found that Count V “failed to plead a plausible equal

protection violation.” Id. at 70. For starters, plaintiffs did not identify a comparator group, instead

alleging in a conclusory fashion that the Act “‘treats Plaintiffs differently than others similarly

situated[.]’” Id. (quoting ECF 1, ¶ 132). Moreover, plaintiffs failed to dispel the presumption of

rationality because “the record contains ample facts that provide a rational basis for the Puppy-

Mill Act,” such as “[p]rotecting consumers, reducing financial support for mill breeders, and

encouraging pet adoption are indisputably legitimate state interests.” ECF 52 at 71. The General

Assembly could rationally conclude that banning the sale of cats and dogs in stores would advance

                                                  10
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 11 of 34



those interests, I explained, by “mak[ing] it more difficult for irresponsible breeding operations to

evade scrutiny,” “nudg[ing] consumers towards shelters,” and “remov[ing] Maryland pet stores as

a source of income for puppy-mills.” ECF 52 at 72.

        To be sure, I observed that the legislation is a “poorly drafted statute,” id. at 42, and it

might create as many problems for consumers as it sought to solve. Id. at 73. But, I underscored

that rational basis review does not permit a court to require the government to furnish empirical

data to defend its legislation or to probe a law’s efficacy. Id.

        Finally, I considered plaintiffs’ claim that the Act violates Article 41 of the Maryland

Declaration of Rights, which provides that “monopolies are odious, contrary to the spirit of a free

government and the principles of commerce, and ought not to be suffered.” A survey of the

handful of Maryland appellate decisions addressing Article 41 yielded several guiding principles,

id. at 77:

        First, Article 41 does not preclude a State or locality from prohibiting an activity in
        toto. See, e.g., Supermarkets Gen., 286 Md. 611, 409 A.2d 250; Wright, 88 Md.
        436, 41 A. 795. Second a monopoly for the purpose of Article 41 is an “exclusive
        privilege.” Levin, 186 Md. at 182-83, 46 A.2d at 302; Raney, 170 Md. 183, 183 A.
        552. And, an exclusive privilege is “an allowance or grant by the state to one or
        several of a sole right; that is, a right to the exclusion of all others than the grantee
        or grantees.” Wright, 88 Md. 436, 41 A. at 798. Third, an exclusive privilege “does
        not constitute a monopoly in the constitutional sense when reasonably required for
        protection of some public interest, or when given in return for some public service,
        or when given in reference to some matter not of common right.” Levin, 186 Md.
        at 182-83, 46 A.2d at 302.

        Against that backdrop, I determined that plaintiffs had not pleaded a plausible claim under

Article 41. ECF 52 at 77. First, the Puppy-Mill Act “does not constitute an exclusive right to sell

cats and dog in Maryland” because “consumers still have a plethora of choices when seeking to

obtain a pet, including rescue shelters, animal control units, USDA licensed breeders and brokers,

and unregulated hobby breeders.” Id. at 77-78. Second, the Act “is not a monopoly ‘in the



                                                   11
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 12 of 34



constitutional sense’ because its purpose is ‘not to destroy competition or restrain the free

availability of [pets] to the public’” but rather “to further the public’s interest in preventing animal

cruelty, increasing adoptions, and protecting consumers.” Id. at 78 (alteration in ECF 52) (quoting

Levin v. Sinai Hosp. of Balt. City, 186 Md. 174, 183, 46 A.2d 298, 303 (1946)).

       Given the paucity of plausible claims, I granted defendants’ Motion to Dismiss (ECF 5)

and dismissed the Complaint in its entirety. See ECF 52 at 79; ECF 50. And, because plaintiffs

could not establish a likelihood of success on the merits, a prerequisite for the extraordinary relief

of a preliminary injunction, I denied plaintiffs’ P.I. Motion (ECF 20). See ECF 52 at 79; ECF 50.

       The Motion to Amend followed on March 6, 2020. ECF 53.

                                       II.    Standard of Review

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. It

provides that a party “may amend its pleading once as a matter of course” before the opposing

party files a responsive pleading. Fed. R. Civ. P. 15(a)(1). Thereafter, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). However, Rule 15 provides that leave to amend should be “freely give[n] . . . when

justice so requires.” Id.; see Foman v. Davis, 371 U.S. 178, 182 (1962); Save Our Sound OBX,

Inc. v. N.C. Dep’t of Transp., 914 F.3d 213, 227-28 (4th Cir. 2019); Balas v. Huntington Ingalls

Indus., Inc., 711 F.3d 401, 409 (4th Cir. 2013). This injunction “gives effect to the federal policy

in favor of resolving cases on their merits instead of disposing of them on technicalities.” Matrix

Capital Mgmt. Fund LP v. Bearing Point, Inc., 576 F.3d 172, 193 (4th Cir. 2009).

       A motion to amend filed after a judgment of dismissal cannot be resolved unless the court

first vacates the judgment, pursuant to Rule 59 or 60 of the Federal Rules of Civil Procedure. See

ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 776 (4th Cir. 2019); Calvary Christian Ctr.



                                                  12
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 13 of 34



v. City of Fredericksburg, 710 F.3d 536, 539 (4th Cir. 2013) (collecting cases); Laber v. Harvey,

438 F.3d 404, 426-29 (4th Cir. 2006) (en banc). The Fourth Circuit has instructed that in assessing

if vacatur is warranted, the court “need not concern itself with either of those rules’ legal

standards.” Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011). Rather, the

“court need only ask whether the amendment should be granted, just as it would on a prejudgment

motion to amend pursuant to Fed. R. Civ. P. 15(a).” Id.; see also ChargePoint, Inc., 920 F.3d at

539 n.6. That is, a “‘court should evaluate a postjudgment motion to amend the complaint under

the same legal standard as a similar motion filed before judgment was entered.’” Adbul-Mumit v.

Alexandria Hyundai, LLC, 896 F.3d 278, 293 (4th Cir. 2018) (quoting Katyle, 637 F.3d at 471);

see Laber, 438 F.3d at 429.

       Nevertheless, a court should deny leave to amend in three circumstances: “‘when the

amendment would be prejudicial to the opposing party, the moving party has acted in bad faith, or

the amendment would be futile.’” Davison v. Randall, 912 F.3d 666, 690 (4th Cir. 2019) (quoting

Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010)); see Scott v. Family

Dollar Stores, Inc., 733 F.3d 105, 121 (4th Cir. 2013); Johnson v. Oroweat Foods Co., 785 F.2d

503, 509 (4th Cir. 1986). Here, the State does not contend that amendment would be prejudicial,

nor does it impugn plaintiffs’ motives. Instead, Maryland opposes the Motion solely on futility

grounds. See ECF 58 at 5-10.

       Leave to amend should be denied when the proposed amendment would be futile. See

Foman, 371 U.S. at 182; see also Save Our Sound OBX, 914 F.3d at 228; Laber, 438 F.3d at 426.

“A proposed amendment is futile when it is ‘clearly insufficient or frivolous on its face.’” Save

Our Sound OBX, 914 F.3d at 228 (quoting Johnson, 785 F.2d at 510). A proposed amendment is

also futile if the complaint, as amended, fails to state a claim upon which relief could be granted.



                                                13
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 14 of 34



Save Our Sound OBX, 914 F.3d at 228. Thus, a court may disallow amendment where “the new

claim would not have survived a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6).” Davison, 912 F.3d at 690; see also Martin v. Duffy, 858 F.3d 239, 247-48 (4th Cir.

2017) (affirming denial of leave to amend on futility grounds where the plaintiff’s “pleading

deficiency cannot be cured by amendment of his complaint”), cert. denied, ___ U.S. ___ 138 S.

Ct. 738 (2018); U.S. Airline Pilots Ass’n v. Awappa, LLC, 615 F. 3d 312, 320 (4th Cir. 2010)

(stating that a court need not grant leave to amend where the amendment would have “no impact

on the outcome of the motion to dismiss”).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662, 687-80 (2009) (expounding on the Rule 12(b)(6) standard);

Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir. 2019);

Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include

“detailed factual allegations” to withstand a motion to dismiss. Twombly, 550 U.S. at 555. But, it

is axiomatic that “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” are insufficient. Id. at 570; see Iqbal, 556 U.S. at 678 (explaining that “an unadorned, the-

defendant-unlawfully-harmed-me accusation” does not state a plausible claim for relief). In short,

to survive Rule 12(b)(6), the “‘plaintiffs’ factual allegations must be enough to raise a right to

relief above the speculative level, thereby nudging their claims across the line from conceivable to

plausible.’” Hately v. Watts, 917 F.3d 770, 781 (4th Cir. 2019) (citation omitted).

       Notably, a district court has “broad discretion to deny leave to amend, ‘so long as it does

not outright refuse to grant the leave without any justifying reason.’” Edwards v. Genex Coop.,

Inc., 777 F. App’x 613, 622 (4th Cir. 2019) (quoting Equal Rights Ctr., 602 F.3d at 603). A court



                                                  14
            Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 15 of 34



abuses its discretion to grant or deny leave to amend “‘by resting its decision on a clearly erroneous

finding of a material fact, or by misapprehending the law with respect to underlying issues in

litigation.’” Edwards, 777 F. App’x at 622 (quoting Scott, 733 F.3d at 112).

                                       III.    Discussion

        In the Motion to Amend, plaintiffs seek to revive each of the claims dismissed by the Court

in its Memorandum Opinion and Order of February 7, 2020. Plaintiffs aver that its Motion is not

filed in bad faith and that amendment would not prejudice the State because the case is in its

infancy and discovery is yet to commence. ECF 53-1 at 4-7. Nor is amendment futile, plaintiffs

contend, because the Proposed Amended Complaint cures the deficiencies that the Court identified

in the original Complaint and thus can withstand a challenge under Rule 12(b)(6). Id. at 7-11.

According to plaintiffs, the “proposed amendments do not add additional claims or legal theories,

but rather, merely add specificity to the allegations and address the Court’s interpretation of the

Act, which is different than Plaintiffs’ interpretation upon which the original complaint was filed.”

Id. at 5.

        As noted, the State opposes the Motion to Amend on the basis of futility. See ECF 58 at

5. In the State’s view, the Motion “is nothing more than an attempt at another bite at the apple

through the simple repackaging of the same arguments that were made at that hearing and that

were rejected in this Court’s thorough analysis of those arguments.” Id. at 6.

        Given that the parties joust only over the futility of plaintiffs’ proposed allegations, I

examine the claims lodged in the Proposed Amended Complaint. Because I conclude that each

claim is plagued by incurable deficiencies, I shall deny plaintiffs’ request for leave to amend.




                                                 15
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 16 of 34



                                        A. Commerce Clause

       As in the original Complaint, Counts I, II, and III of the Proposed Amended Complaint

allege that the Puppy-Mill Act violates the dormant the Commerce Clause. See ECF 53-4, ¶¶ 114-

62. Plaintiffs concede that the Act is not facially discriminatory, but they aver that it “nonetheless

discriminates in its effect and purpose, and places unreasonable burdens on commerce, which calls

for an analysis under the Pike balancing test.” ECF 53-1 at 9.

       I address the viability of each claim, in turn.

                   1. Discrimination Against Out-Of-State Breeders and Brokers

       In Count I, plaintiffs allege that the Puppy-Mill Act discriminates in its purpose and effect

against USDA licensed out-of-state breeders and brokers. ECF 53-4, ¶ 121. Plaintiffs’ central

contention is that USDA regulations require USDA licensed breeders and brokers to “keep their

animals in a USDA inspected and approved facility until the animal is sold, transferred, or

adopted.” Id. ¶ 122. Consequently, “USDA licensed breeders and brokers cannot showcase their

puppies in retail pet stores in Maryland because the stores are not approved and inspected by the

USDA to hold the dogs until sale.” Id. According to plaintiffs, “without the ability to sell through

retail pet stores,” breeders and brokers will be unable to do business in Maryland because other

methods of reaching Maryland consumers are “too burdensome and expensive.” Id. ¶ 125.

       For instance, plaintiffs claim that selling directly to consumers would require purchasing

“new expensive smaller transport vehicles” and would add “as much as $2,00.00 per sale of a

puppy to a Maryland consumer.” Id.; see id. ¶ 124. In contrast, the Act does not hinder “Maryland

local hobby breeders,” plaintiffs claim, because they can showcase “without restrictions since they

are not licensed by the USDA, and further, the cost of delivery and/or pick-up is minimal for

Maryland consumers and Maryland local breeders.” Id. Thus, plaintiffs postulate that the Act’s


                                                 16
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 17 of 34



design is to burden out-of-state breeders and brokers in order to benefit “in-state Maryland local

hobby breeders.” Id.

       The State questions the plausibility of plaintiffs’ contention that out-of-state breeders and

brokers cannot showcase in Maryland pet stores without flouting the AWA. ECF 58 at 7. It points

out that the AWA expressly excludes pet stores from regulation. See id.; see 7 U.S.C. §§ 2132(f),

2132(h) (clarifying that pet stores are neither a “dealer” nor “exhibitor” so long as the store does

not resell animals to dealers, exhibitors, or research facilities). From this, the State draws the

inference that a breeder or broker can showcase in a Maryland pet store without fear of the AWA.

See ECF 58 at 7-8.

       Plaintiffs counter that USDA regulations require licensed breeders and brokers to disclose

all facilities where they house their animals and make such facilities available for inspection. See

ECF 59 at 3 (discussing 9 C.F.R. § 2.3(a)). Thus, plaintiffs posit that USDA licensed breeders and

brokers must indicate on their annual USDA license application each Maryland pet store where

they intend to showcase, which they insist is “not feasible” because breeders and brokers “cannot

ensure the pet stores maintain AWA standards” and “[a]ny USDA violations of the Maryland pet

stores would affect the licensure of the breeder or broker.” ECF 59 at 4.

       Plowing through a thicket of USDA regulations is unnecessary because, even embracing

plaintiffs’ position, Count I nonetheless fails to state a plausible dormant Commerce Clause claim.

For one thing, to the extent that the AWA creates logistical barriers to showcasing, those

difficulties will be felt equally by USDA breeders and brokers, whether they are located inside or

outside of Maryland. In contrast, any breeder who has less than four breeding females and is thus

exempt from the AWA, see 9 C.F.R. § 2.1(a)(3)(iii), faces no obstacles to showcasing. It follows

that the Puppy-Mill Act is not discriminatory because, to the extent that it burdens USDA licensed



                                                17
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 18 of 34



breeders, those breeders are equally saddled, regardless of the state from which the breeder hails.

CTS Corp. v. Dynamics Corp. of Am., 481 U.S. 69, 87 (1987) (explaining that a state law is not

discriminatory if it “‘visits its effects equally upon both interstate and local business’”) (citation

omitted).

       More fundamentally, plaintiffs’ allegations fail because showcasing is merely a business

method. And, as I discussed at length in my prior Memorandum Opinion (ECF 52 at 46-48), the

Commerce Clause does not protect “the particular structure or methods of operation in a retail

market.” Exxon Corp. v. Governor of Md., 437 U.S. 117 (1978)); compare Brown v. Hovatter,

561 F.3d 357, 364-65 (4th Cir. 2009) (rejecting challenge where the plaintiffs’ “complaints about

the regulation center around either the inconveniences presented to them personally or the

restrictions on how they would prefer to run their businesses”); with Assoc. for Accessible Meds.

v. Frosh, 887 F.3d 664, 673-74 (4th Cir. 2018) (finding dormant Commerce Clause violation where

the state law “requires manufacturers and wholesale distributors to do more than alter their

distribution channels”; it “sets prescription drug prices . . . superseding market forces that dictate

the price of a good”). For the same reason, plaintiffs’ allegations concerning the expense and

logistical headaches of transporting dogs directly to consumers are of no moment. See, e.g., Rocky

Mountain Farmers Union v. Corey, 730 F.3d 1070, 1092 (9th Cir. 2013) (observing that “the

dormant Commerce Clause does not guarantee that [the plaintiffs] may compete on the terms they

find most convenient”).

       Plaintiffs’ allegations that the Act is motivated by a discriminatory purpose are similarly

implausible. Plaintiffs allege that the Act’s “plain language” reveals “clear legislative intent to

facilitate the sales of dogs from local Maryland breeders to the detriment of out-of-state USDA

licensed breeders and brokers . . . .” ECF 53-4, ¶ 120. Further, plaintiffs include in their Proposed



                                                 18
           Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 19 of 34



Amended Complaint statements by Delegate Kramer that Maryland residents should adopt “‘or if

they want to get a breed-specific dog, [they should] do so from a local breeder that actually cares

about their breeding dogs and will meet you, get to know who you are, [and] you get to know who

they are . . . .’” Id. ¶ 57 (quoting ECF 54-2, at 120, Tr. 9).4

       Putting aside whether a sinister purpose alone suffices to violate the dormant Commerce

Clause (ECF 52 at 49), these allegations do not disturb my prior conclusion that the legislative

record makes manifest that “the avowed purpose of the Act is to combat puppy mills,” not benefit

in-state interests. Id. Indeed, as discussed below, the Act is intended to serve concerns that the

Maryland General Assembly regarded as in the public interest: curbing support for substandard

breeders, improving animal welfare, fostering adoption, protecting consumers, and reducing

euthanasia rates. Read in context, Delegate Kramer’s statements reflect a desire to promote the

humane treatment of animals by removing pet stores from the puppy supply chain so consumers

can personally evaluate breeders and brokers, not to financially prop up Maryland breeders or

suppress out-of-state competition.

       In sum, the Puppy-Mill Act does not distinguish between in-state and out-of-state breeders

or brokers. Nor does it inhibit out-of-state breeders and brokers from doing business in the State.

Because plaintiffs have not plausibly alleged that the Act discriminates in its effect or purpose

against out-of-state breeders and brokers, I shall deny leave to amend Count I.

                         2. Discrimination Against In-State Retail Pet Stores

       Plaintiffs allege in Count II that the Act discriminates against Maryland pet stores “who




       4
         The Court recognizes that Delegate Kramer merely assumes that so called local “hobby
breeders” care more about their dogs than commercial breeders. However, it is not the Court’s
function to assess the foundation of such beliefs.

                                                  19
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 20 of 34



are allowed to showcase dogs and cats for sale from any source but are prohibited from the actual

sale or transfer.” ECF 53-4, ¶ 132. Further, plaintiffs repeatedly claim that the Act is “illogical

and does not serve to advance any legitimate local State interest” because the Act does not require

breeders, brokers, or pet stores to certify the pet’s health or provide consumers with other pertinent

information at the time of sale. Id.; see also id. ¶¶ 136, 137.

       Plaintiffs’ proposed Count II can be disposed of readily. The allegations largely concern

the Act’s rationality. See ECF 54-3, ¶ 132 (claiming that banning pet stores from selling cats and

dogs “is illogical and does not serve to advance any legitimate local State interest whatsoever”);

id. ¶ 137. But, such a claim “relates to the wisdom of the statute, not to its burden on commerce.”

Exxon, 437 U.S. at 128. The remaining allegations appear to advance the theory that the Puppy-

Mill Act violates the dormant Commerce Clause because it burdens in-state retail pet stores while

benefiting out-of-state breeders and brokers as well as in-state animal shelters and unregulated

“local breeders.” See ECF 53-4, ¶¶ 133, 134, 136. These arguments, too, are without merit.

       To the extent that the Act burdens in-state actors, these harms do not implicate the dormant

Commerce Clause, which is concerned with preventing states from boosting in-state business, not

impeding it. See, e.g., Dep’t of Revenue v. Davis, 553 U.S. 328, 337 (2008) (“The dormant

Commerce Clause is driven by concern about ‘economic protectionism—that is, regulatory

measures designed to benefit in-state economic interests by burdening out-of-state competitors.’”)

(citation omitted). And, to the extent that the Act provides a boon to some in-state actors at the

expense of others, the Constitution freely permits such intra-state economic favoritism. See, e.g.,

Fitzgerald v. Racing Ass’n of Cent. Iowa, 539 U.S. 103, 109 (2003) (upholding state tax scheme

favoring riverboat gambling over racetrack gambling); Nordlinger v. Hahn, 505 U.S. 1, 12 (1992)

(upholding state property tax scheme favoring long term owners over new owners); Williamson v.



                                                 20
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 21 of 34



Lee Optical of Oklahoma Inc., 348 U.S. 483, 75 (1955) (upholding regulation permitting only

licensed optometrists or ophthalmologists to fit lenses for eyeglasses).

       Therefore, I shall deny leave to amend Count II.

                                           3. Pike Balancing

       Plaintiffs seek to revive their claim that, under the balancing test set forth in Pike, 397 U.S.

137, the Puppy-Mill Act, unconstitutionally burdens interstate commerce. See ECF 53-4, ¶¶ 141-

62. They allege that the Act will put retail pet stores out of business. And, they assert that the Act

disadvantages USDA licensed out-of-state breeders and brokers, because they are precluded from

showcasing and lack other cost-effective methods to reach Maryland consumers. Id. ¶¶ 145-56.

On the other side of the ledger, plaintiffs claim that the Act serves no legitimate State interest

because there were “no studies, reports, surveys, audits, or any other factual evidence to support a

connection between Maryland’s retail pet stores and the unlicensed and uninspected ‘puppy mills,’

or breeders who are breeding in substandard conditions.” Id. ¶ 157; see id. (averring that pet store

plaintiffs “never obtained puppies from “substandard puppy mills”).

       These allegations do not plausibly allege that the Act’s arguable burdens on interstate

commerce are clearly excessive to the local benefits. The Ninth Circuit’s analysis in National

Association of Optometrists & Opticians v. Harris, 682 F.3d 1144 (9th Cir. 2012), provides helpful

guidance, although the procedural posture of this case differs. In Harris, a group of opticians

lodged a challenge under the dormant Commerce Clause to California statutes prohibiting licensed

opticians, but not optometrists or ophthalmologists, from offering prescription eyewear at the same

location in which eye examinations were conducted. Id. at 1145. As is relevant here, the district

court denied the plaintiffs summary judgment on their Pike claim, and they appealed. Id. at 1146.

       The Ninth Circuit affirmed. Id. at 1157. The court rejected the plaintiffs’ contention that


                                                 21
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 22 of 34



the challenged laws imposed a significant burden on interstate commerce on the ground that

precluding opticians from utilizing one-stop shopping would result in a transfer of market share

and income from out-of-state eyewear sellers, such as LensCrafters, Inc., to in-state optometrists

and ophthalmologists. See id. at 1149, 1153. Relying on the Supreme Court’s decision in Exxon,

437 U.S. 117, the court explained that California’s laws did not burden interstate commerce

because they simply regulated a “method of operating in a retail market,” and the “dormant

Commerce Clause does not protect this method of operation, nor guarantee Plaintiffs their

preferred method of operation, in the eyewear retail market.” Id. at 1151.

       Similarly, the court dismissed the plaintiffs’ argument that a Pike claim could rest on

evidence that the challenged law swayed market share and profits to the detriment of out-of-state

competitors. Id. According to the court, Exxon directs courts to focus on the “interstate flow of

goods, not on where retailers were incorporated, what the out-of-state market shares of sales and

profits were, or whether competition would be affected by the statute.” Id. at 1153 (emphasis in

original). Thus, the court concluded that “there is not a significant burden on interstate commerce”

for the purposes of Pike balancing “merely because a non-discriminatory regulation precludes a

preferred, more profitable method of operation in a retail market” or because “there is an incidental

shift in sales and profits to in-state entities from retailers that operate in-state but are owned by

companies incorporated out-of-state.” Id. at 1154 (internal footnotes excluded).

       “In light of this law,” the court found it “apparent” that there was no dispute regarding

whether the challenged laws place a significant burden on interstate commerce because the

plaintiffs had “not produced evidence that the challenged laws interfere with the flow of eyewear

into California.” Id. at 1155. To the contrary, “any optician, optometrist, or ophthalmologist

remains free to import eyewear originating anywhere into California and sell it there.” Id.



                                                 22
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 23 of 34



        By analogy, the Puppy-Mill Act does not restrict the flow of cats and dogs into Maryland.

To be sure, it forbids breeders and brokers from reaching Maryland consumers through retail pet

stores. But, it leaves breeders and brokers with a host of other avenues to sell to Maryland

consumers, including through the internet, via showcasing, and by transporting animals into the

State. See ECF 52 at 48. Although these avenues may not be attractive or even feasible for some

breeders and brokers, these are merely methods of operating, just like the one-stop shopping at

issue in Harris. As a result, plaintiffs’ alleged burdens do not constitute burdens for the purposes

of Pike balancing.

        Moreover, the Proposed Amended Complaint does not plausibly allege that the burdens are

clearly excessive to the Act’s purported legitimate interests. Plaintiffs aver that the Puppy-Mill

Act advances no legitimate local interest because there are “no studies, reports, surveys, or any

other factual evidence to support any connection between Maryland’s retail pet stores and . . .

puppy mills, or breeders who are breeding in substandard conditions.” ECF 53-4, ¶ 157. Here,

too, Harris is instructive.

        In assessing the benefits of the challenged laws, the Ninth Circuit observed that Pike asks

only “whether the burden on interstate commerce is ‘clearly excessive in relation to the putative

local benefits.” Harris, 682 F.3d at 1155 (emphasis in Harris) (quoting Pike, 397 U.S. at 142).

Further, the court reasoned that even if Pike demanded balancing actual, not merely putative,

benefits, such an inquiry was unnecessary where there are no burdens weighing down one side of

the scale. Id. “This is the implicit lesson of Exxon,” the court reasoned, because after “the Exxon

Court determined that there was no discrimination and no significant burden to interest commerce,

it ended its dormant Commerce Clause analysis without assessing the value of the statute’s

purported benefits.” Id. For the same reason, the court declined the plaintiffs’ invitation to assess



                                                 23
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 24 of 34



whether the state’s putative benefits were illusory, concluding that it would be “inappropriate for

[the court] to determine the constitutionality of the challenged law based on [its] assessment of the

benefits of those laws and the State’s wisdom in adopting them.” Id. at 1156.

       Here, plaintiffs allege that the Act serves no legitimate interest, and they point to the

paucity of empirical support for the belief that banning the sale of cats and dogs by Maryland pet

stores will reduce the economic incentives of mill breeding. But, the Court need not test the State’s

putative benefits, which I have already explained are legion (ECF 52 at 71-72), where the Act does

not impose significant burdens on interstate commerce. Accordingly, plaintiffs’ contention that

the State’s benefits are lacking does not nudge their Pike claim across the plausibility threshold.

       Accordingly, for the reasons stated above, I shall deny plaintiffs leave to amend Count III.

                                            B. Preemption

       In Count IV, plaintiffs allege that the AWA, 7 U.S.C. § 2131 et seq., preempts the Puppy-

Mill Act. ECF 53-4, ¶¶ 163-69. According to plaintiffs, one of the AWA’s purposes is to eliminate

interstate burdens on commerce with respect to animals. Id. ¶¶164, 169. The Act frustrates this

purpose, plaintiffs claim, because USDA licensed breeders and brokers located outside of

Maryland are “effectively and practically banned” from doing business in the State because they

cannot showcase and direct-to-consumer sales are cost prohibitive. Id. ¶ 168; see id. ¶ 166.

Further, plaintiffs now also allege that the Act “interferes” with the ability of USDA licensed out-

of-state breeders and brokers to “fulfill their USDA licensing requirements.” Id. ¶ 167.

       As an initial matter, plaintiffs misunderstand the purposes of the AWA. To be sure, the

AWA references burdens on interstate commerce.            But, 7 U.S.C. § 2131, which is titled

“Congressional statement of policy,” makes clear that Congress sought to “eliminate burdens upon

[animal] commerce” as a means to an end. Specifically, Congress sought to regulate interstate


                                                 24
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 25 of 34



animal commerce “in order—(1) to insure that animals intended for use in research facilities or for

exhibition purposes or for use as pets are provided humane care and treatment; (2) to assure the

humane treatment of animals during transportation in commerce; and (3) to protect the owners of

animals from the theft of their animals by preventing the sale or use of animals which have been

stolen.” Id. In short, the AWA’s purpose is not to foster interstate commerce but to ensure the

humane treatment of animals. See Zimmerman v. Wolff, 622 F. Supp. 2d 240, 248 (E.D. Pa. 2008).

       In any event, plaintiffs’ proposed allegations do not plausibly allege that the AWA

implicitly preempts the Puppy-Mill Act, whether under the theory that the Act conflicts with the

AWA’s goals or renders compliance with the AWA impossible. See Hillsborough County v.

Automated Med. Labs., Inc., 471 U.S. 707, 713 (1985) (recognizing that conflict preemption occurs

“‘when compliance with both federal and state regulations is a physical impossibility,’ or when

state law ‘stands as an obstacle to the accomplishment and execution of the full purposes and

objectives of Congress.’”) (internal citations omitted); accord Johnson v. Am. Towers, LLC, 781

F.3d 693, 707 (4th Cir. 2015); Pinney v. Nokia, Inc., 402 F.3d 430, 457 (4th Cir. 2005).

       To the extent that plaintiffs’ preemption claim proceeds on the theory that the Puppy-Mill

Act obstructs the AWA’s licensing system, I already rejected that contention. See ECF 52 at 58-

61. Obstacle preemption occurs when a state law “‘interferes with the methods by which the

federal statute was designed to reach [its] goal.’” Id. at 55 (quoting Columbia Venture, LLC v.

Dewberry & Davis, LLC, 604 F.3d 824, 829-30 (4th Cir. 2010)) (emphasis and brackets in

Columbia Ventures) (citation omitted). As previously explained, the Puppy-Mill Act erects no

barriers to the AWA’s licensing regime: the “Act’s impact on pet stores does not clash with the

AWA, because pet stores are explicitly exempt from the AWA” and “breeders and brokers who

sell to Maryland consumers and who fall within the AWA’s sweep ‘will still have to get licenses,



                                                25
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 26 of 34



will still have to provide information to federal officials, and will still have to open their facilities

to federal inspection.’” ECF 52 at 60 (quoting N.Y. Pet Welfare Assocs., Inc. v. City of New York,

850 F.3d 79, 88 (2d Cir. 2017)).

        Perhaps in tacit recognition that the legal theory espoused in the original Complaint was

not viable, plaintiffs now appear to allege that breeders and brokers cannot comply with both the

AWA and the Puppy-Mill Act. A species of obstacle preemption, impossibility preemption exists

“when it is ‘impossible for a private party to comply with both state and federal requirements.’”

Merck Sharp & Dohme Corp. v. Albrecht, ___ U.S. ___, 139 S. Ct. 1668, 1667 (2019) (quoting

Mut. Pharm. Co., Inc. v. Bartlett, 570 U.S. 472, 480 (2013)); see also PLIVA, Inc. v. Mensing, 564

U.S. 604, 617 (2011); Freightliner Corp. v. Myrick, 514 U.S. 280, 287 (1995). This occurs

whenever the regulated entity cannot satisfy its state obligations without obtaining “special

permission and assistance” from the federal government. Mensing, 564 U.S. at 623. Notably,

“[i]mpossibility pre-emption is a demanding defense,” and the movant must “demonstrate that it

[is] impossible for it to comply with both federal and state requirements.” Wyeth v. Levine, 555

U.S. 555, 573 (2009).

        Complying with both the AWA and the Puppy-Mill Act is not an impossibility. The Act

does not require breeders or broker to undertake any action that potentially conflicts with AWA

regulations. Indeed, the Act does not regulate breeders or brokers at all. USDA licensed breeders

and brokers who wish to avoid navigating the potential federal consequences associated with

showcasing can simply steer clear of Maryland pet stores and utilize other methods to reach

Maryland consumers. Conversely, breeders and brokers intent on showcasing could decide to

possess only four breeding females, in which case they would be exempt from the USDA’s

licensing regime. See 9 C.F.R. § 2.1(a)(3)(iii). Either way, it is readily apparent that plaintiffs



                                                   26
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 27 of 34



need not seek special dispensation from the federal government in order to adhere to the Puppy-

Mill Act.

       Further, the Proposed Amended Complaint does not undermine my finding that the AWA

is entitled to a strong presumption against preemption because the treatment of animals is a matter

historically reserved to the states. ECF 52 at 56, 60-61; see Altria Grp., Inc. v. Good, 555 U.S. 70,

77 (2008) (observing that the presumption against preemption is especially strong “when Congress

has legislated in a field traditionally occupied by the States”). Such a presumption is rebutted only

where the federal statute evinces clear congressional intent to displace state or local measures. See

ECF 52 at 60-61. Here, plaintiffs do not allege that Congress intended the AWA to preclude state

or local regulation. Nor could they; the AWA expressly invites such action. See 7 U.S.C.

§§ 2143(a)(8), 2145(b). Therefore, plaintiffs have failed plausibly to allege that the AWA

impliedly preempts the Puppy-Mill. See ECF 52 at 60-61.

       Thus, I shall decline plaintiffs’ request to amend Count IV because do to so would be futile.

                                         C. Equal Protection

       In Count V, plaintiffs allege that the Act violates equal protection principles because it

irrationally discriminates between “local Maryland hobby breeders” one the one hand, and USDA

licensed breeders and brokers and retail pet stores, on the other. ECF 53-4, ¶¶ 173, 174. According

to plaintiffs, the legislative history of the Puppy-Mill Act reveals that it is “based on numerous

fallacies and a bare animus against retail pet stores that sell puppies and the out-of-state USDA

licensed breeders that supply the animals.” Id. ¶ 176; see id. ¶ 183. Further, plaintiffs reiterate

that the Act advances no legitimate state interest because “no studies, reports, surveys, audits, or

any other evidence has been shown whatsoever to support the purported interest in reducing

‘puppy mills’ through a ban.” Id. ¶ 179. Moreover, plaintiffs “dispute the allegations stated by


                                                 27
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 28 of 34



the proponents of [the Act] and animal activists in the legislative record as unsubstantiated and/or

false.” Id. ¶ 182; see id. (attacking statements made during hearings before the House Economic

Committee and Senate Finance Committee as “false and defamatory”).

       The proposed claim remedies the original Complaint’s failure to identify with particularity

those groups that are subject to differential treatment under the Act. Compare ECF 53-4, ¶¶ 172-

73, with ECF 52 at 70 (finding that plaintiffs’ “claim falters at the starting gate because they do

not identify a similarly situated comparator group”). However, the proposed allegations still come

up short: they do not trigger heightened scrutiny, nor do they negate the presumption of rationality

afforded to economic legislation under ordinary rational basis review.

       Plaintiffs seek to add new allegations to bolster their claim that the Puppy-Mill Act “was

motivated by bare animus against USDA licensed breeders and brokers and Maryland retail pet

stores — all of which were improperly labeled ‘puppy mills’ to garner political support.” ECF 53-

4, ¶ 172. To support this claim, plaintiffs rely heavily on the legislative record, particularly

statements by Delegate Kramer, the Act’s sponsor. See id. ¶¶ 50, 54-57. For instance, plaintiffs

allege that Delegate Kramer said that “‘100% of the sourcing of the retail pet stores is puppy mill

industry puppies . . . .’” Id. ¶ 50 (quoting ECF 54-2 at 112, Tr. 5). And, they claim that Delegate

Kramer referred to puppy mills as “part of a ‘disgusting trade,’ . . . ‘absolute horror shows,’

‘egregious abominations,’ and ‘barbaric horrific.’” Id. ¶ 54.

       However, the Court cannot reasonably infer from these allegations that the Act was

motivated by animus against breeders, brokers, and pet stores as a class. In opposing the State’s

Motion to Dismiss, plaintiffs submitted as exhibits the Act’s legislative record. The Court took

judicial notice of those materials. See ECF 52 at 25 (taking judicial notice of ECF 18-2, 18-3, and

ECF 18-4). Indeed, in the Memorandum Opinion the Court highlighted many of Delegate



                                                28
         Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 29 of 34



Kramer’s statements. See ECF 52 at 8, 9, 11-12. But, as I previously explained, Delegate

Kramer’s ire was aimed at breeders that put profit before the health of the animals. Id. at 69. His

statements reflect his view that pet stores are an appropriate regulatory target as a means to address

objectionable breeders. See ECF 53-4, ¶ 57 (Delegate Kramer: “Without the retail pet stores,

selling the products of the abominations that are the puppy mills, then they will have no place to

sell their pups.”).

         The Court also found that, “notwithstanding Delegate Kramer’s strong language,

numerous courts have recognized that addressing irresponsible animal breeding is a legitimate

state interest.” Id. (collecting cases). Indeed, if passionate statements by legislators on matters of

public concern constituted “animus,” then legislation touching on hot-button social or economic

issues that do not implicate a protected classification—for example, vaping, plastic bags, or the

gig economy—would invariably receive heightened rational basis review. Yet, that is not the law.

See, e.g., Gallinger v. Becerra, 898 F.3d 1012, 1021 (9th Cir. 2018) (“Accommodating one interest

group is not equivalent to intentionally harming another.”); Sensational Smiles, LLC v. Mullen,

793 F.3d 281, 287 (2d Cir. 2015) (“Much of what states do is to favor certain groups over others

on economic grounds. We call this politics.”); accord Wis. Educ. Ass’n Council v. Walker, 705

F.3d 640, 653-54 (7th Cir. 2013) (refusing to apply heightened rational basis to public employee

labor law); Gallagher v. City of Clayton, 699 F.3d 1013, 1018-19 (8th Cir. 2012) (rejecting

invocation of heightened rational review to assess a state’s ban on public smoking); Olson v.

California, No. CV 19-10956-DMG (RAOx), 2020 WL 905572, at *9 (C.D. Cal. Feb. 10, 2020)

(applying traditional, not heightened, rational basis scrutiny to a state law affecting gig-economy

companies despite “some lawmakers’ statements specifically complain[ing] about Uber”);

Wasatch Equality v. Alta Ski Lifts Co., 55 F. Supp. 3d 1351, 1367-69 (D. Utah 2014) (declining to



                                                 29
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 30 of 34



apply heightened rational basis to ski resort that permitted skiing but not snowboarding).

       Moreover, the proposed allegations do not alter my conclusion that this case is dissimilar

to the quartet of cases in which the Supreme Court applied a searching form of rational basis

review. See ECF 52 at 66-69. Unlike those cases, the Puppy-Mill Act does not discriminate on

the basis of an immutable trait or burden a historically oppressed group. Compare United States

v. Windsor, 570 U.S. 744 (2013); Romer v. Evans, 517 U.S. 620 (1996); City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432 (1985); U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528 (1973).

The Act does not deprive a group of protections widely enjoyed by others, see Romer, 517 U.S. at

632, nor does it tread on our system of dual sovereignty. See Windsor, 570 U.S. at 768-72. And,

the Puppy-Mill Act is not “inexplicable by anything but animus.” Romer, 517 U.S. at 632.

       At the end, plaintiffs’ proposed allegations provide no basis to apply heightened rational

basis scrutiny, and the Court again declines to do so. See Wilkins v. Gaddy, 734 F.3d 344, 348

(4th Cir. 2013) (rejecting application of “sliding-scale rational basis” to a prisoner’s equal

protection claim and noting that the “Supreme Court has only applied heightened scrutiny when it

finds that a particular class . . . possesses immutable characteristics, faces historic or ongoing

discrimination, or is subject to arbitrary burdens on some basis beyond its ability to control”);

Powers v. Harris, 379 F.3d 1208, 1221 (10th Cir. 2004) (observing that the Supreme Court “has

never applied Cleburne-style rational-basis review to economic issues”).

       Under the traditional rational basis framework, the Proposed Amended Complaint fails to

state an equal protection claim because it does not “‘negate every conceivable basis which might

support the legislation.’” Giarratano v. Johnson, 521 F.3d 298, 303 (4th Cir. 2008) (citation

omitted). First, plaintiffs allege that the Puppy-Mill Act serves no legitimate interest because there

are “no studies, reports, surveys, audits or any evidence” to show that a ban on the retail sale of



                                                 30
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 31 of 34



dogs and cats curbs substandard breeding operations. ECF 53-4, ¶ 179. However, rational basis

review imposes no affirmative evidentiary burden on the State; “rational speculation unsupported

by evidence or empirical data” suffices. FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993);

Pulte Home Corp. v. Montgomery Cty., 909 F.3d 685, 693 (4th Cir. 2018). Thus, the alleged

“absence of legislative facts explaining the distinction on the record has no significance in rational-

basis analysis.” Beach Commc’ns, 508 U.S. at 315 (cleaned up and internal citations omitted).

       Yet, the Act does not rest on rational speculation alone. Rather, “the record contains ample

facts that provide a rational basis for the Puppy-Mill Act,” ECF 52 at 71:

       The General Assembly heard testimony that the USDA’s regulations and
       Maryland’s regulatory scheme were insufficient to ensure the humane treatment of
       dogs and cats. To illustrate, Delegate Kramer testified that USDA had roughly 100
       inspectors for over 8,000 facilities. ECF 18-3 at 5. And, Ms. Jesse testified that,
       despite Maryland’s reporting regulations, pet stores, including Just Puppies,
       continued to source dogs from “notorious” puppy mills. Id. at 10. In addition, the
       General Assembly heard testimony that pet store dogs sourced from puppy mills
       posed a public health risk, citing a recent study tracing an outbreak of drug-resistant
       bacteria to a pet-store puppy. Id. at 9. And, the General Assembly received evidence
       concerning the significant number of cats and dogs housed in Maryland animal
       shelters. Id. at 12.

       Plaintiffs dispute the veracity of this evidence. In their view, Delegate Kramer’s testimony

was “grossly exaggerated and inaccurate,” ECF 53-4, ¶ 182(a), and the testimony concerning the

health risks posed by pet store dogs is “false and defamatory.” Id. ¶ 182(c). Similarly, plaintiffs

claim that there is “no evidence . . . that the cats and dogs in shelters were the product of abandoned

animals that were purchased from retail pet stores” or that “dogs at such shelters could meet the

market demand of Maryland consumers for purebred and designer breed puppies.” Id. ¶ 183(e).

       These attacks miss the mark. It is well established that a legislative choice subject to

rational basis review “is not subject to courtroom fact-finding.” Beach Commc’ns, 508 U.S. at

315. That is because a court “may not sit as a superlegislature to judge the wisdom or desirability



                                                  31
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 32 of 34



of legislative policy determinations . . . .” City of New Orleans v. Dukes, 427 U.S. 297, 303 (1976)

(per curiam). Rather, “[w]here there are plausible reasons for [the legislature’s] action, [the]

inquiry is at an end.” Beach Commc’ns, 508 U.S. at 315.

       The Court has already identified various purported legitimate interests advanced by the

Puppy-Mill Act: “mak[ing] it more difficult for irresponsible breeding operations to evade

scrutiny,” “nudg[ing] consumers towards shelters,” and “remov[ing] Maryland pet stores as a

source of income for puppy-mills.” ECF 52 at 72. The Court cannot second-guess the Maryland

General Assembly. See Beach Commc’ns, 508 U.S. at 313-14; see also Powers, 379 F.3d at 1218

(explaining that departing from rational basis review “would paralyze state governments” and

substitute the court’s “view of the public good or the general welfare for that chosen by the states”);

Erwin Chemerinsky, The Rational Basis Test Is Constitutional (and Desirable), 14 GEO. J.L. &

PUB. POL’Y 401, 406-10 (2016) (extolling the virtues of rational basis review). Therefore, the

law passes constitutional muster.

       The Supreme Court has instructed that “in the local economic sphere, it is only the

invidious discrimination, the wholly arbitrary act, which cannot stand consistently with the

Fourteenth Amendment.” Dukes, 427 U.S. 303-04. Because plaintiffs cannot plausibly allege that

the Puppy-Mill Act is wholly irrational, I shall deny leave to amend Count V.

                                 D. Maryland Declaration of Rights

       Count VI of the Proposed Amended Complaint, which is predicated on Article 41 of the

Maryland Declaration of Rights, remains unchanged except for the inclusion of the following

allegation, ECF 53-4, ¶ 190:

       The ban creates a monopoly for local Maryland hobby breeders, animal rescues and
       shelters to the exclusion of retail pet stores, which are banned from selling, and out-
       of-state USDA breeders and brokers, who are effectively banned since they have
       no ability to showcase their puppies in Maryland. The cost of transporting such

                                                  32
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 33 of 34



       puppies to Maryland (if they chose to sell on the internet) is cost prohibitive to the
       average Maryland consumer.

         The addition of this allegation does not resuscitate plaintiffs’ State law claim. As already

explained, “a monopoly for the purpose of Article 41 is an ‘exclusive privilege,’” meaning “‘an

allowance or grant by the state to one or several of a sole right; that is, a right to the exclusion of

all others than the grantee or grantees.’” ECF 52 at 77 (quoting Levin, 186 Md. at 182-83, 46 A.2d

at 302; then Wright v. State, 88 Md. 436, 41 A. 795, 798 (1898)). Here, accepting all allegations

in the Proposed Amended Complaint as true and drawing all reasonable inferences in plaintiffs’

favor, the Puppy-Mill Act cannot fairly be viewed as an “exclusive privilege” because it does not

confer a right to sell cats and dogs to one entity or even a particular class of market participants.

To the contrary, and as plaintiffs’ proposed allegation highlights, the Act in no way inhibits non-

USDA licensed breeders, animal rescues, and shelters from selling to Maryland consumers. Nor

does the Act, which concerns only pet stores, bar out-of-state breeders and brokers from doing

business in Maryland. Thus, although the Act prohibits retail pet stores from selling cats and dogs,

the pet market remains crowded with competitors. It follows that plaintiffs’ proposed Count VI

fails to state a viable claim under Article 41.

       Further, I previously explained that an exclusive privilege is not “a monopoly in the

constitutional sense when reasonably required for protection of some public interest . . .’” ECF 52

at 77 (citation omitted). And, I found that the “Act’s legislative history demonstrates that

Maryland’s ban on the sale of cats and dogs in retail stores is intended to further the public’s

interest in preventing animal cruelty, increasing adoptions, and protecting consumers.” ECF 52 at

78. Consequently, even were the Act characterized as creating a monopoly, it would not be one

that implicates Article 41. Because no set of allegations can cure this defect, I shall deny leave to

amend Count VI.

                                                  33
        Case 1:19-cv-02439-ELH Document 60 Filed 05/06/20 Page 34 of 34



                                          IV.    Conclusion

       To borrow a witticism attributed to the great Yogi Berra, the Proposed Amended Complaint

feels “like déjà vu all over again.” See Victor Mather & Katie Rogers, Behind the Yogi-isms:

Those Said and Unsaid, N.Y. TIMES (Sept. 23, 2015), https://nyti.ms/2YicB7x. Plaintiffs’ new

allegations fail to cure the defects identified in my prior ruling. Rather, plaintiffs repackage old

arguments and cherry-pick from the legislative record, which the Court had already scrutinized.

Allowing plaintiffs leave to amend would be an exercise in futility. Therefore, I shall deny the

Motion to Amend (ECF 53).

       An Order follows, consistent with this Memorandum Opinion.


Date: May 6, 2020

                                                                            /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                34
